NO NO NO NN YN VN No KN eR wm ee

Oo Oo NID UW BR WY NO =

 

 

Case 2:18-cr-00292-JCC Document 67 Filed 07/12/19 Page 1 of 13

 

 

FILED __ ENTERED
LODGED ______ RECEIVED The Honorable John C. Coughenour
JUL 12 2019

CLERK US. DISTMCT COI
‘S. iCT COURT
aWESTERN DISTRICT OF WASHINGTON

DEPUTY

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. CR18-292 JCC
Plaintiff PLEA AGREEMENT
Vv.
JOSEPH LOREN ALLEN,
Defendant.

 

 

The United States of America, by and through Brian T. Moran, United States
Attorney for the Western District of Washington, and Jessica M. Manca, Assistant United
States Attorney for said District, Defendant JOSEPH LOREN ALLEN, and his attorneys,
Mohammad Hamoudi and Christopher Sanders, enter into the following Agreement,
pursuant to Federal Rule of Criminal Procedure 11:

1. Charges. Defendant, having been advised of the right to have this matter
tried before a jury, agrees to waive that right and enters a plea of guilty to the following
charges contained in the Superseding Indictment.

a. Felon in Possession of a Firearm, as charged in Count 1, in violation
of Title 18, United States Code, Section 922(g)(1);

Plea Agreement / Joseph Allen - 1 UNITED STATES ATTORNEY
: 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
oO Oe ND HD FP WD NO eK

No NO NH HN NY. NY HO KN YN wR Se Se ew Se Se Se
eo NY HD OA FP WO NH KH CO UO FID A FP WD VY KS OC

 

 

Case 2:18-cr-00292-JCC Document 67 Filed 07/12/19 Page 2 of 13

b. Possession of Controlled Substances with Intent to Distribute, as
charged in Count 3, in violation of Title 21, United States Code,
Sections 841(a)(1) and (b)(1)(C), a lesser-included offense; and

c. Possession of a Firearm in Furtherance of a Drug Trafficking Crime,
as charged in Count 4, in violation of Title 18, United States Code,
Section 924(c)(1)(A).

The United States agrees to move to dismiss Count 2: Felon in Possession ofa
Firearm, in violation of Title 18, United States Code, Section 922(g)(1), at sentencing.
By entering these pleas of guilty, Defendant hereby waives all obj ections to the
form of the charging document. Defendant further understands that before entering his
guilty plea, he will be placed under oath. Any statement given by Defendant under oath
may be used by the United States in a prosecution for perjury or false statement.
2. Elements of the Offenses. The elements of the offenses are as follows:
Count 1: Felon in Possession of a Firearm: |
(1) The defendant knowingly possessed a firearm;
(2) At the time he possessed the firearm, the defendant had knowingly

been convicted of a crime punishable by imprisonment for a term
exceeding one year; and

(3) The firearm had previously been shipped or transported from one
state to another state, or from a foreign nation to the United States.

Count 3: Possession with Intent to Distribute Methamphetamine:

(1) | The defendant knowingly or intentionally possessed
methamphetamine, which is a controlled substance; and

(2) The defendant intended to distribute the methamphetamine to others.
// .
/

Plea Agreement / Joseph Allen - 2 UNITED STATES ATTORNEY
: 700 STEWART STREET, SUITE 5220

- SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Fe I HD Wn BP WY NO

eo NH ON BW NO K& CT OO DTA HD A BB WO VNB KH CO

 

 

Case 2:18-cr-00292-JCC Document 67 Filed 07/12/19 Page 3 of 13

Count 4: Possession of a Firearm in Furtherance of a Drug Trafficking Crime:

(1) The defendant committed the crime of Possession with Intent to
Distribute Methamphetamine, as charged in Count 3 of the
Superseding Indictment, which is a drug trafficking crime that may
be prosecuted in a court of the United States;

(2) .The defendant knowingly possessed a firearm;

(3) | The defendant possessed the firearm in furtherance of the crime of
Possession with Intent to Distribute Methamphetamine.

The Penalties. Defendant understands that the statutory penalties for the

above-listed offenses are as follows:

e For Felon in Possession of a Firearm, as charged in Count 1: a maximum

term of imprisonment of up to 10 years, a fine of up to $250,000, a period
of supervision following release from prison of up to three (3) years, and a
$100 mandatory special assessment.

For Possession with Intent to Distribute Methamphetamine, as charged in
Count 3: a maximum term of imprisonment of up to 20 years, a fine of up to
$1,000,000, a period of supervision following release from prison of at least
(3) years, and a $100 mandatory special assessment.

For Possession of a Firearm in Furtherance of a Drug Trafficking Offense,
as charged in Count 4, a mandatory minimum term of imprisonment of five
(5) years, consecutive to any other sentence imposed, a maximum term of
Life imprisonment, a fine of up to $250,000, a period of supervision
following release from prison of up to five (5) years, and a $100 mandatory
special assessment.

Defendant understands that supervised release is a period of time following
imprisonment during which he will be subject to certain restrictive conditions and
requirements. Defendant further understands that if supervised release is imposed and he
violates one or more of the conditions or requirements, Defendant could be returned to

prison for all or part of the term of supervised release that was originally imposed. This

Plea Agreement / Joseph Allen - 3 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
 

o Oo HN HD WW BP WHY NO eK

NWN NY NY NY NY NN HK Bm Bw ee em ee ei
CoD AA BOND SF SF OC mRNA aA Rw YH Ee Ss

 

 

 

Case 2:18-cr-00292-JCC Document 67 Filed 07/12/19 Page 4 of 13

could result in Defendant's serving a total term of imprisonment greater than the statutory
maximum stated above.

Defendant understands that as a part of any sentence, in addition to any term of
imprisonment and/or fine that is imposed, the Court may order Defendant to pay
restitution to any victim of the offense, as required by law.

Defendant further understands that a consequence of pleading guilty may include |
the forfeiture of certain property either as a part of the sentence imposed by the Court, or
as a result of civil judicial or administrative process.

Defendant agrees that any monetary penalty the Court imposes, including the
special assessment, fine, costs, or restitution, is due and payable immediately and further
agrees to submit a completed Financial Statement of Debtor form as requested by the
United States Attorney’s Office. |

4. Drug Offenses - Program Eligibility. Defendant understands that by
pleading guilty to a felony drug offense, Defendant will become ineligible for certain food
stamp and Social Security benefits as directed by Title 21, United States Code, Section
862a.

5. Rights Waived by Pleading Guilty. Defendant understands that by
pleading guilty, he knowingly and voluntarily waives the following rights:

a. The right to plead not guilty and to persist in a plea of not guilty;

b. The right to a speedy and public trial before a jury of his peers;

C. The right to the effective assistance of counsel at trial, including, if
Defendant could not afford an attorney, the right to have the Court
appoint one for him;

d. The right to be presumed innocent until guilt has been established

beyond a reasonable doubt at trial;

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

€. The right to confront and cross-examine witnesses against Defendant
at trial;
Plea Agreement / Joseph Allen - 4 UNITED STATES ATTORNEY
 

oOo ON KD Wn SP WY HNO —

NO NO NH NHN YP NHN NY NY YN =| Re HB Be ee Se Se eS ee
Se TI HD OW BP WO NO KH CO OO FHT NHN NH BP WW WH KH CO

 

 

Case 2:18-cr-00292-JCC Document 67 Filed 07/12/19 Page 5of 13

f. The right to compel or subpoena witnesses to appear on his behalf at
trial;
g. The right to testify or to remain silent at trial, at which trial such

silence could not be used against Defendant; and
h. The right to appeal a finding of guilt or any pretrial rulings.

6. Ultimate Sentence. Defendant acknowledges that no one has promised or
guaranteed what sentence the Court will impose.

7. Forfeiture of Property. Defendant agrees to forfeit to the United States,
immediately, all of his right, title, and interest in any and all property, real or personal,
that was used, or intended to be used, in any manner or part, to commit, or to facilitate the
commission of, the offense set forth in Count 3, and also in any property constituting, or
derived from, any proceeds Defendant obtained as a result of this offense. This property is
subject to forfeiture pursuant to Title 21, United States Code, Section 853(a) and includes
but is not limited to: |

a. One Taurus 9mm caliber pistol, serial number TGR69184, and all
associated ammunition.

Defendant also agrees to forfeit to the United States, immediately, all of his right,
title, and interest in any and all firearms and ammunition involved or used in the offenses
set forth in Counts 1 and 4. This property is subject to forfeiture pursuant to Title 18,
United States Code, Section 924(d)(1) via Title 28, United States Code, Section 2461(c),
and includes but is not limited to the above-described Taurus 9mm pistol..

Defendant agrees to fully assist the United States in the forfeiture of the above-
described property and to take whatever steps are necessary to pass clear title to the
United States, including but not limited to: surrendering title and executing any documents
necessary to effect forfeiture; assisting in bringing any property located outside the United
States within the jurisdiction of the United States; and taking whatever steps are necessary

to ensure that property subject to forfeiture is not sold, disbursed, wasted, hidden, or

Plea Agreement / Joseph Allen - 5 UNITED STATES ATTORNEY
: 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

oO Oo NI HD BP WY NYO

NO PO NH KN HN HD DP KN Dw wii me tpt
So nN ND NH FP WY NY KY COD OO MD ATH WN BP Ww NYO KF CO

 

 

Case 2:18-cr-00292-JCC Document 67 Filed 07/12/19 Page 6 of 13

otherwise made unavailable for forfeiture. Defendant agrees not to file a claim to any such
property in any federal forfeiture proceeding, administrative or judicial, which may be or
has been initiated. |

The United States reserves its right to proceed against any remaining property not
identified in this Plea Agreement, including any property in which Defendant has any
interest or control, if that property constitutes or is traceable to proceeds of, or facilitated,
his commission of Possession of Controlled Substances with Intent to Distribute, or was
involved or used in his commission of Felon in Possession of Firearms or Possession of a
Firearm in Furtherance of a Drug Trafficking Crime. |

8. Abandonment of Contraband. Defendant also agrees that if any federal
law enforcement agency seized any firearms, ammunition, firearms accessories, or
contraband that were in Defendant's direct or indirect control, he abandons any and all
interest in those assets and consents to their federal administrative forfeiture, official use,
and/or destruction by the federal law enforcement agency that seized them.

9. Statement of Facts. The parties agree on the following facts. Defendant
admits he is guilty of the charged offenses of Count 1: Felon in Possession of a Firearm,
Count 3: Possession of Methamphetamine with Intent to Distribute, and Count 4:
Possession of a Firearm in Furtherance of a Drug Trafficking Crime:

a. On May 28, 2018, in Auburn, Washington, an Auburn police officer
attempted to stop Defendant Joseph Allen, who was driving a stolen
car. Mr. Allen ignored the officer’s lights and sirens and drove away
at a high rate of speed. After his vehicle crashed, Mr. Allen ran from
the officers on foot. During the pursuit, Mr. Allen was armed with a
stolen, loaded Sig Sauer .40 caliber pistol that he knowingly

. possessed and tossed away as he fled.

b. Mr. Allen failed to appear for a hearing in state court to address
charges arising from the May 28, 2018 arrest, and an arrest warrant
issued.

Plea Agreement / Joseph Allen - 6 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

NO NM NY KN NY NY DY ND DN ete
oO nN NN OO FF WD NY KS Co OO FH ND HD A BP W HO —& CO

o Oo IND Oe W Noe

 

 

Case 2:18-cr-00292-JCC Document 67 Filed 07/12/19 Page 7 of 13

On August 23, 2018, in Federal Way, Washington, a law enforcement
task force attempted to arrest Mr. Allen for his warrant. Mr. Allen
ran from the officers on foot but was ultimately apprehended and
arrested.

At the time of his arrest, Mr. Allen knowingly possessed a Taurus
9mm semi-automatic pistol loaded with 18 rounds of ammunition and
41 grams of actual methamphetamine. Both items were recovered
from the pockets of a vest he was wearing.

Mr. Allen knowingly possessed the methamphetamine with the intent
to distribute it to other people. He possessed the loaded Taurus 9mm
caliber pistol in furtherance of his possession of methamphetamine
with intent to distribute because he carried it to protect himself while
he was selling methamphetamine.

Prior to possessing the above-identified firearms, Defendant knew
that he had been convicted of at least the following crimes punishable
by a term of imprisonment exceeding one year:

e Attempt to Elude and Taking a Motor Vehicle without
Permission, under cause number 14-1-06452-3, in King County
Superior Court, Washington, on or about January 27, 2015;

e Taking a Motor Vehicle without Permission and Attempt to
Elude under cause number 14-1-03231-7, in Pierce County
Superior Court,-Washington, on or about September 11, 2014;

e Possession of Methamphetamine, under case number 13-1-
00993-7, in Pierce County Superior Court, Washington, on or
about April 16, 2013; and.

e Unlawful Possession of a Firearm in the First Degree, under
~ case number 07-1-00821-3, in King County Superior. Court,
Washington, on or about August 23, 2007.

The Sig Sauer .40 caliber pistol and the Taurus 9mm caliber pistol
were each shipped from one state to another state, or from a foreign

Plea Agreement / Joseph Allen - 7 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970 _
oOo Oe IN HD OW SPW NY

NB NO NH KH KR PO KO KO KNORR me
oOo nN HD WH FP WO NY KH CO OO FAN NH WN fF WW WH —- O&O

 

 

 

Case 2:18-cr-00292-JCC Document 67 Filed 07/12/19 Page 8 of 13

nation to the United States, prior to being possessed by Mr. Allen in
the State of Washington.

g. The parties agree that the Court may consider additional facts
contained in the Presentence Report (subject to standard objections
by the parties) and/or that may be presented by the United States or
Defendant at the time of sentencing, and that the factual statement
contained herein is not intended to limit the facts that the parties may
present to the Court at the time of sentencing.

10. United States Sentencing Guidelines. Defendant understands and
acknowledges that the Court must consider the sentencing range calculated under the
United States Sentencing Guidelines and possible departures under the Sentencing
Guidelines together with the other factors set forth in Title 18, United States Code, Section
3553(a), including: (1) the nature and circumstances of the offenses; (2) the history and
characteristics of the defendant; (3) the need for the sentence to reflect the seriousness of
the offenses, to promote respect for the law, and to provide just punishment for the
offenses; (4) the need for the sentence to afford adequate deterrence to criminal conduct;
(5) the need for the sentence to protect the public from further crimes of the defendant; (6)
the need to provide the defendant with educational and vocational training, medical care,
or other correctional treatment in the most effective manner; (7) the kinds of sentences
available; (8) the need to provide restitution to victims; and (9) the need to avoid
unwarranted sentence disparity among defendants involved in similar conduct who have
similar records. Accordingly, Defendant understands and acknowledges that:

a. The Court will determine applicable Defendant’s Sentencing Guidelines

range at the time of sentencing;

b. After consideration of the Sentencing Guidelines and the factors in 18
U.S.C. 3553(a), the Court may impose any sentence authorized iby law, up to
the maximum term authorized by law;

C. The Court is not bound by any recommendation regarding the sentence to be
imposed, or by any calculation or estimation of the Sentencing Guidelines

Plea Agreement / Joseph Allen - 8 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo CS SN DN OA PP WW NY KF

NO WO bP NH HP HD. WH HV NY HH KH He HF KF KF eS OF OES
co US) UNO ROW ON Or CO NOS i DN eC BOUL lc

 

 

Case 2:18-cr-00292-JCC Document 67 Filed 07/12/19 Page 9 of 13

range offered by the parties or the United States Probation Department, or
by any stipulations or agreements between the parties in this Plea
Agreement; and

d. Defendant may not withdraw his guilty plea solely because of the sentence
imposed by the Court.

AL. Acceptance of Responsibility. At sentencing, ifthe district court concludes
Defendant qualifies for a downward adjustment acceptance for acceptance of
responsibility pursuant to USSG § 3E1.1(a) and the defendant’s offense level is 16 or
greater, the United States will make the motion necessary to permit the district court to
decrease the total offense level by three (3) levels pursuant to USSG §§ 3E1.1(a) and (b),
because Defendant has assisted the United States by timely notifying the United States of
his intention to plead guilty, thereby permitting the United States to avoid preparing for |
trial and permitting the Court to allocate its resources efficiently.

12. Sentencing Factors. The parties agree that the following Sentencing
Guidelines provisions apply to this case:

/ a. A base offense level of 28 is applicable to Count 3, pursuant to USSG
§ 2D1.1(c)(6), because the offense involved 41 grams of actual
methamphetamine.

The parties agree they are free to present arguments regarding the applicability of
all other provisions of the United States Sentencing Guidelines. Defendant understands,
however, that at the time of sentencing, the Court is free to reject these stipulated
adjustments, and is further free to apply additional downward or upward adjustments in
determining Defendant's Sentencing Guidelines range.

13. Recommendation Regarding Imprisonment. The government will
recommend a sentence no higher than 10 years’ imprisonment. Except as otherwise
provided in this plea agreement, the parties are free to present arguments regarding.any

other aspect of sentencing, to include arguments with respect to the sentencing guidelines

Plea Agreement / Joseph Allen - 9 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Pe ND UU BR WY NO —

mo NO NO NO HN NHN ND DRO om meet
on NHN UN BSB WY NY —& CO OO FE THD A BW NY | SO

 

 

Case 2:18-cr-00292-JCC Document 67 Filed 07/12/19 Page 10 of 13

calculations. In connection with these arguments, the parties agree they are not limited to
the preceding Statement of Facts. Defendant is not bound by the government’s
recommendation. The Court is not bound by any recommendation regarding the sentence
to be imposed, and may impose any term of imprisonment up to the statutory maximum
penalty authorized by law. Defendant further understands that he cannot withdraw his
guilty plea simply because of the sentence imposed by the district court.

14. Other Consideration. It is the understanding of this parties that, if
Defendant enters into this Plea Agreement with the United States, the King County
Prosecutor’s Office will not prosecute Defendant for related state crimes investigated
under Auburn Police Department 18-07144, such as possession of a stolen vehicle and
attempt to elude. |

15. Non-Prosecution of Additional Offenses. As part of this Plea Agreement,
the United States Attorney’s Office for the Western District of Washington agrees not to
prosecute Defendant for any additional offenses known to it as of the time of this
Agreement that are based upon evidence in its possession at this time, and that arise out of
the conduct giving rise to this investigation. The United States agrees that it will move to
dismiss Count 2 of the Superseding Indictment at the time of sentencing.

In this regard, Defendant recognizes the United States has agreed not to prosecute
all of the criminal charges the evidence establishes were committed by Defendant solely
because of the promises made by Defendant in this Agreement. Defendant agrees,
however, that for purposes of preparing the Presentence Report, the United States
Attorney’s Office will provide the United States Probation Office with evidence of all.
conduct committed by Defendant.

Defendant agrees that any charges to be dismissed before or at the time of
sentencing were substantially justified in light of the evidence available to the United

States, were not vexatious, frivolous or taken in bad faith, and do not provide Defendant

Plea Agreement / Joseph Allen - 10 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
Oo Oe DD HW F&F W NO |

bo wo ob bo RO No bo we) bo —_ — — — — — — — — —_
ons ON ON SB WO NY KH OD OO CO HI HD HH SP WW YH |= OC

 

 

Case 2:18-cr-00292-JCC Document 67 Filed 07/12/19. Page 11 of 13

with a basis for any future claims under the "Hyde Amendment," Pub.L. No. 105-119
(1997).

16. Breach, Waiver, and Post-Plea Conduct. Defendant agrees that if
Defendant breaches this Plea Agreement, the United States may withdraw from this Plea
Agreement and Defendant may be prosecuted for all offenses for which the United States
has evidence. Defendant agrees not to oppose any steps taken by the United States to
nullify this Plea Agreement, including the filing of a motion to withdraw from the Plea
Agreement. Defendant also agrees that if Defendant is in breach of this Plea Agreement,
Defendant has waived any objection to the re-institution of any charges in the Indictment
that were previously dismissed or any additional charges that had not been prosecuted.

Defendant further understands that if, after the date of this Agreement, Defendant
should engage in illegal conduct, or conduct that violates any conditions of release or the
conditions of his confinement, (examples of which include, but are not limited to,
obstruction of justice, failure to appear for a court proceeding, criminal conduct while
pending sentencing, and false statements to law enforcement agents, the Pretrial Services
Officer, Probation Officer, or Court), the United States is free under this Agreement to file
additional charges against Defendant or to seek a sentence that takes such conduct into
consideration by requesting the Court to apply additional adjustments or enhancements in
its Sentencing Guidelines calculations in order to increase the applicable advisory
Guidelines range, and/or by seeking an upward departure or variance from the calculated
advisory Guidelines range. Under these circumstances, the United States is free to seek
such adjustments, enhancements, departures, and/or variances even if otherwise precluded
by the terms of the plea agreement.

17. | Waiver of Appellate Rights and Rights to Collateral Attacks. Defendant —
acknowledges that by entering the guilty plea required by this plea agreement, Defendant
waives all rights to appeal from his conviction and any pretrial rulings of the court.
Defendant further agrees that, provided the court imposes a custodial sentence that is

Plea Agreement / Joseph Allen - 11 UNITED STATES ATTORNEY
: 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo ON DN WW FR WH NO =

NO wp WH HN HM HO ND HN HN KH HF KF KF KF PF OS S| S|
on HD UH FP WY NYO KH CO GO DO I NH A BP WW NY KK OS

 

 

Case 2:18-cr-00292-JCC Document 67 Filed 07/12/19 Page 12 of 13

within or below the Sentencing Guidelines range (or the statutory mandatory minimum, if
greater than the Guidelines range) as determined by the court at the time of sentencing,
Defendant waives to the full extent of the law:

a. Any right conferred by Title 18, United States Code, Section 3742, to
challenge, on direct appeal, the sentence imposed by the court,
including any fine, restitution order, probation or supervised release
conditions, or forfeiture order (if applicable); and

b. Any right to bring a collateral attack against the conviction and
sentence, including any restitution order imposed, except as it may
relate to the effectiveness of legal representation; and

This waiver does not preclude Defendant from bringing an appropriate motion
pursuant to 28 U.S.C. § 2241, to address the conditions of his confinement or the
decisions of the Bureau of Prisons regarding the execution of his sentence. |

If Defendant breaches this Plea Agreement at any time by appealing or collaterally
attacking (except as to effectiveness of legal representation) the conviction or sentence in
any way, the United States may prosecute Defendant for any counts, including those with
mandatory minimum sentences, that were dismissed or not charged pursuant to this Plea
Agreement. |
18. Voluntariness of Plea. Defendant agrees that he has entered into this Plea
Agreement freely and voluntarily and that no threats or promises, other than the promises
contained in this Plea Agreement, were made to induce Defendant to enter his pleas of
guilty.

19. Statute of Limitations. In the event this Agreement is not accepted by the
Court for any reason, or Defendant has breached any of the terms of this Plea Agreement,
the statute of limitations shall be deemed to have been tolled from the date of the Plea
Agreement to: (1) thirty (30) days following the date of non-acceptance of the Plea
Agreement by the Court; or (2) thirty (30) days following the date on which a breach of
the Plea Agreement by Defendant is discovered by the United States Attorney’s Office.

Plea Agreement / Joseph Allen - 12 UNITED STATES ATTORNEY
. 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Be ANY DB vn BP WY NO eX

NO bP WH HN NH HN KN HN HN F&F HF KF KF KF oF eS US hl eS
oO DN WA HRW NY —-H COC OO Fn HD WH FP WY KK ©

 

 

Case 2:18-cr-00292-JCC Document 67 Filed 07/12/19 Page 13 of 13

20. Completeness of Agreement. The United States and Defendant

acknowledge that these terms constitute the entire Plea Agreement between the parties..

This Agreement binds only the United States Attorney’s Office for the Western District of

Washington. It does not bind any other United States Attorney’s Office or any other

office or agency of the United States, or any state or local prosecutor.

qh
Dated this 12 day of July, 2019.

Plea Agreement / Joseph Allen - 13

 

SEPH LOREN ALLEN

Defagiant

 
   

 

HAMOUDI
CHRISTOPHER SANDERS
Attorneys for Defendant

An QD

TODD GREENBERG——__
Assistant United States Attorney

ak ae
Assi cat Uni ed Stat¢s Attorney

 

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
